PER CURIAM.
We reverse the judgment under review since it affirmatively appears from the record that, prior to final hearing, the trial court received an unauthorized ex parte communication from Laura Safie. Thus, we do not reach the merits of the other points raised in the briefs and, on remand, direct this matter be heard de novo, including the taking of further evidence as may be necessary to effect a proper resolution in this cause. Keller v. Keller, 308 So.2d 106 (Fla.1974).
Reversed and remanded with directions.